
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.25


Schedule of Non-Employee Director Compensation


        Our non-employee directors receive an annual fee of $35,000 and
reimbursement of travel expenses in consideration for their services as
directors. Non-employee directors who also serve as members of our Audit
Committee receive an additional $15,000 per annum, and the employee director who
serves as Chairman of our Audit Committee receives an additional $20,000 per
annum.

        Subject to shareholder approval at our 2008 Annual Meeting of amendments
to our 1999 Equity Plan to allow for stock awards to our non-employee directors,
our three non-employee directors who are unaffiliated with Oaktree or MTS are
also entitled to receive annual restricted stock unit grants having a value
equal to $80,000. These awards will fully vest one year after the date of grant
based on continued service with us.

        We have established a directors' deferred compensation plan for all
non-employee directors. Each of our non-employee directors who are unaffiliated
with Oaktree or MTS has elected to participate in the director plan and have
their annual board membership fee of $35,000 deferred into a stock account and
converted quarterly into phantom shares. Upon retirement, separation from the
Board of Directors, or the occurrence of a change of control, each director has
the option of being paid cash or issued common stock for their phantom shares.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.25



Schedule of Non-Employee Director Compensation
